Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 6/22/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.  Claims 1-3, 5-6, 12-17 and 19-27 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-3, 5-6, 12-17 and 19-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10476922.  As to claim 1, although 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 6, 12-13, 14-17, 20-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 7334249) in view of Kandekar et al (US 2009/0288112).
As to claim 1, Byers discloses a computer-implemented method of dynamic content streaming, the computer implemented method comprising:
determining, based on analyzing respective client data of each of a plurality of client devices (claim 28, “a plurality of users…information for each of the plurality of users in the customer database…receiving a video stream…retrieving user information associated with a first user”), a respective profile corresponding to a current session on the respective client device (figure 6, “retrieve a first profile associated with a first user”; col. 2, paragraphs 2-3, “The video processor determines the product or replacement image to be inserted into the digital video stream.  The video processor makes this determination based at least in part upon a customer profile that the service node retrieves form a customer database…in turn transmits the modified video stream to a subscriber terminal coupled to the broadband network”; col. 3, paragraph 1, “A replacement image for a product…can be altered for each desired user based upon factors associated with the intended recipient of the video stream.  Such alterations can be based upon user preference that the user has entered, upon historical viewing preferences or buying patterns, upon demographic information associated with the user”), the respective profile including a respective color preference (see Byers, col. 9, lines 1-45, the replacement image can be considered a part of the profile, wherein having a color is implied.  It is to be noted that the claim language does not require a specific way for the preference to be expressed in the profile), 
identifying, in a frame of a first video stream, an object previously defined as being dynamically colorable during playback (Byers, col. 9, lines 35-45, the green-colored object is an object previously defined as being dynamically colorable during playback, because when the green is replaced by the image, the color of the at least one frame of the video stream is replaced with that of the image 
determining, based on the respective profile for each client device, a respective custom video modification to apply to the first video stream (see citation above); 
during playback (figure 8), applying the respective custom video modification to the first video stream by operation of one or more computer processors in order to create, for each client device,  a distinct, modified video stream having a relatively greater measure of conformity to the respective profile than prior to modification (see citation above; see also, col. 4, lines 40-45), wherein applying the respective custom video modification includes changing, at a resolution level of the first video stream, pixel values of the object to match the respective color preference (see citation above regarding replacing the green color with an image.  See figure 8 for modifying at a resolution level the pixel values of the object to the respective color.  It is to be noted that the claim limitation merely requires a respective color for the object without requiring the color being the only color of the entire object); and
transmitting each modified video stream to the respective client device for output (see citation above).
However, Bayer does not expressly disclose that the changing of color is in real time.  Kandekar discloses a concept of changing a color of an object in video in real time ([0102]); 
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bayer with Kandekar.  The suggestion/motivation of the combination would have been to improve appearance (Kandekar, [0102]).
As to claim 12, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bayer discloses the computer-implemented method of claim 1, further comprising: 

As to claim 13, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Bayer discloses the computer-implemented method of claim 1, wherein determining the custom video modification to apply to the first video stream is further based on a predefined set of rules that define a plurality of video modifications that are permissible to be made to the first video stream (see citation in rejection to claim 1 above.  See also Byers, col. 4, lines 14-18).
	As to claim 14, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.
As to claim 6, Bayer discloses the computer-implemented method of claim 1,wherein the respective custom video modification further includes a respective predefined graphic (Byers, col. 9, lines 35-45, replace with an image), and wherein applying the custom video modification to the first video stream comprises for a first of the plurality of client devices inserting a respective predefined graphic into a portion of at least one frame of the first video stream, based on the respective profile for the first client device (see citation in rejection to claim 1, Bayer,  col. 9, lines 35-45 inserting an image is a graphic insertion).
	As to claim 20, see similar rejection to claim 6.
	As to claim 24, see similar rejection to claim 6.
As to claim 21, Byers discloses the computer-implemented method of claim 1, wherein the respective client data of each client device includes at least one of user preference data, user habit
data, or user demographic data (Byers, col. 3, paragraph 1, preferences).

	As to claim 26, see similar rejection to claim 21.
As to claim 22, Byers discloses the computer-implemented method of claim 1, wherein the first video stream comprises a digital broadcast television stream (Byers, col. 3, paragraph 1, television show).
As to claim 27, see similar rejection to claim 22.
9.	Claims 5, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar, as applied to claim 1 above, and in view of Lamb et al (US 20130336628 A1).
As to claim 5, Bayer-Kandekar discloses the claimed invention substantially, but does not expressly disclose the respective custom video modification further includes a respective audio content and inserting respective audio content into an audio stream of the first video stream, based on the profile for the first client device.  Lamb discloses a modification including a respective audio content and inserting audio content into an audio stream of a video stream, based on the profile for a client device (Lamb, ([0069], “accessing a visual zoom preference and a visual cut preference of a user…inserting a frame of video into a visual component…inserting a portion of the audio signal into an audio component of the multimedia stream”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bayer- Kandekar with Lamb.  The suggestion/motivation of the combination would have been to improve user friendliness.
	As to claim 19, see similar rejection to claim 5.
	As to claim 23, see similar rejection to claim 5.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/, J.D, Ph.D.Primary Examiner, Art Unit 2449